Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered August 1, 2022 in response to an Office Action mailed July 1, 2022 is acknowledged.
Claims 1-7, 9-11, 13, 14, 17 are pending.  Claim(s) 8, 12, 15, 16 is/are cancelled.  Claim(s) 1-7, 9-11, 13, 14 is/are currently amended. Claim(s) 17  is/are newly presented.
The objections to the drawings presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 1-16 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.

Response to Arguments
Applicant's amendment is considered to overcome the rejection of claim 1 under 35 USC 102. 
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
Applicant argues Byerly does not teach a groove into which a balancing weight is inserted, and that the prior art fails to teach the balancing weight is secured in the groove. However, Byerly clearly shows (Figure 6) a groove (52) into which a balancing weight (54) is inserted and secured (by screw 58). 
Applicant refers to Item 33 of the Office Action of July 1, 2022, which states "the language "for receiving at least one balancing weight", as broadly interpreted, does not actually require a balancing weight." This statement is not a concession that Byerly does not teach a groove into which a balancing weight is inserted. The statement sets forth that the previous claim language did not require a balancing weight, only a groove capable of receiving a balancing weight. The currently amended claim 1 now positively requires a balancing weight; therefore, the argument is moot. 
Applicant argues that Kim "does not concern itself with balancing at all and does not teach balancing weights". This is considered to be an argument that Kim is non-analogous art. Per MPEP 2141.01(a), to be considered analogous art,  (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention. In this case, Kim is considered to be in the same field of endeavor as the claimed invention, the structure of conveyor rollers. 

Claim Objections
At claim 1, line 11, please remove "the" before "at least one balancing weight". The claim lacks antecedent basis for "the at least one balancing weight", but would be remedied by removing "the".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites "a roller body" at line 5 and "a roller body" at line 20. The claim is indefinite because the claim language is unclear as to how many roller bodies are required. 
Further, claim 13 is considered indefinite because the claim language is unclear as to what constitutes infringement of the claim. The claim recites structure towards a conveyor roller and method steps directed towards making a roller conveyor, however, the steps recited would not result in the recited conveyor roller structure. One of ordinary skill would not be apprised if the conveyor roller structure would infringe on the claim or if merely performing the steps would infringe on the claim. Therefore, the scope of the claim is unclear.
Claim 14 is considered indefinite because the claim language "a conveyor roller as claimed in claim 1" is not clear as to what limitations from claim 1 are intended to be imported into claim 14. The claim should be amended to clearly recite those limitations required.
Claim 14 recites "a roller body" at line 6 and "a roller body" at line 21. The claim is indefinite because the claim language is unclear as to how many roller bodies are required.
Further, claim 14 is considered indefinite because the claim language is unclear as to what constitutes infringement of the claim. The claim recites structure towards a conveyor roller and method steps directed towards balancing a roller conveyor, however, the method steps are not related to the recited conveyor roller structure. One of ordinary skill would not be apprised if the conveyor roller structure would infringe on the claim or if merely performing the steps would infringe on the claim. Therefore, the scope of the claim is unclear.
Claim 17 is rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 7, 9, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly et al. (US Pub 20060225284 A1) in view of Kim (USPN 8376128).
Regarding Claim(s) 1, Byerly et al. teaches a conveyor roller (10) for conveying systems for conveying containers, pallets, and piece goods, comprising a roller body (12) having a roller axis (36), the outer circumferential surface of which forms a support surface for conveyed goods or is looped around by a conveyor belt, and a head element (18), an insertion section (22) of which is inserted into a hollow end of the roller body, wherein a groove (channel 52) is formed on an end face (46) of the head element facing away from the insertion section, wherein at least one balancing weight (54) is secured in the groove (52), wherein the groove (52) is of annular design [Para. 29, "circumferentially axially opening channel 52"; Para. 30, "the channel 52 is continuous"], wherein a cover plate (78), which covers the groove, is arranged on the end face of the head element, the cover plate is of annular design [Para. 36., "cover 78 can be a trim ring"]. Byerly et al. fails to teach the cover plate is fluid-tightly connected to the end face of the head element. However, fluid-tight connections are desirable as fluids, such as water, can cause rust and other corrosion, as described by Kim [Col. 1:61-64]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a fluid-tight connection between the cover plate and the end face of the head element to prevent potential corrosion.
Regarding Claim(s) 2, Byerly et al. teaches the groove is arranged coaxially with the roller axis. Figure 6 shows the groove being coaxial with shaft (50) which extends through the roller. The claim language uses a series of "or" statements; therefore, only one of the set forth limitation need be taught by the prior art.
Regarding Claim(s) 3,  Byerly et al. teaches a first groove section of annular design [Para. 29, "circumferentially axially opening channel 52"; Para. 30, "the channel 52 is continuous"]. The claim language uses a series of "or" statements; therefore, only one of the set forth limitation need be taught by the prior art.
Regarding Claim(s) 4, Byerly et al. teaches the at least one balancing weight has a balancing weight width in the radial direction and a balancing weight depth in the axial direction. This would be inherent, as the weight is a three-dimensional object having mass and dimensions; therefore, it would have some width in the radial direction and some depth in the axial direction. The claim language uses a series of "or" statements; therefore, only one of the set forth limitation need be taught by the prior art.
Regarding Claim(s) 6, Byerly et al. teaches the at least one balancing weight is secured in the groove [Para. 31, "self tapping screw 58"]. The claim language uses a series of "or" statements; therefore, only one of the set forth limitation need be taught by the prior art.
Regarding Claim(s) 7, Byerly et al. (as best understood) teaches the balancing weight width is designed to fit precisely with the groove width. Applicant's specification, at Page 9, defines "precisely fitting" as "a design which is suitable for a fit". The weight of Byerly et al. fits into the groove; therefore, it is considered to be a precise fit. The claim language uses a series of "or" statements; therefore, only one of the set forth limitation need be taught by the prior art.
Regarding Claim(s) 9, Byerly et al. teaches the cover plate is connected to the end face of the head element by means of an adhesive connection [Para 36, "cover 79 is fixed to head 20…such as adhesives"]. The claim language uses a series of "or" statements; therefore, only one of the set forth limitation need be taught by the prior art.
Regarding Claim(s) 11, the insertion section and the end of the roller body each have a circular cross section. Figure 3 shows the cylindrical shape of the insertion section, which would have a circular cross section. Paragraph 25 discloses the roller body having a circular cross section ["tube having a circular cross section"].
Regarding Claim(s) 13, Byerly et al. teaches a method for producing a conveyor roller (10), said conveyor roller comprising a roller body (12) having a roller axis (36), the outer circumferential surface of which forms a support surface for conveyed goods or is looped around by a conveyor belt, and a head element (18), an insertion section (22) of which is inserted into a hollow end of the roller body, wherein a groove (channel 52) for receiving at least one balancing weight (54) is formed on an end face (46) of the head element facing away from the insertion section, wherein at least one balancing weight (54) is secured in the groove (52), wherein the groove (52) is of annular design [Para. 29, "circumferentially axially opening channel 52"; Para. 30, "the channel 52 is continuous"], wherein a cover plate (78), which covers the groove, is arranged on the end face of the head element, the cover plate is of annular design [Para. 36., "cover 78 can be a trim ring"], said method comprising the following steps: providing a roller body (12) having a roller axis (36), the outer circumferential surface of which forms a support surface for conveyed goods or is looped around by a conveyor belt, inserting an insertion section (22) of a head element (18) into a hollow end of the roller body, wherein a groove (52) for receiving at least one balancing weight (54) is formed on an end face (46) of the head element facing away from the insertion section. Byerly et al. fails to teach the cover plate is fluid-tightly connected to the end face of the head element. However, fluid-tight connections are desirable as fluids, such as water, can cause rust and other corrosion, as described by Kim [Col. 1:61-64]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a fluid-tight connection between the cover plate and the end face of the head element to prevent potential corrosion.
Regarding Claim(s) 14, Byerly et al. teaches a method for balancing, a conveyor roller (10) said conveyor roller comprising a roller body (12) having a roller axis (36), the outer circumferential surface of which forms a support surface for conveyed goods or is looped around by a conveyor belt, and a head element (18), an insertion section (22) of which is inserted into a hollow end of the roller body, wherein a groove (channel 52) for receiving at least one balancing weight (54) is formed on an end face (46) of the head element facing away from the insertion section, wherein at least one balancing weight (54) is secured in the groove (52), wherein the groove (52) is of annular design [Para. 29, "circumferentially axially opening channel 52"; Para. 30, "the channel 52 is continuous"], wherein a cover plate (78), which covers the groove, is arranged on the end face of the head element, the cover plate is of annular design [Para. 36., "cover 78 can be a trim ring"], comprising the following steps: providing a conveyor roller (10) as claimed in claim 1, arranging at least one balancing weight (54) in the groove (52) in dependence on a balancing result [Para. 41, "fixing the balancing weights 54 in the channel 52, as required"]. Byerly et al. fails to teach the cover plate is fluid-tightly connected to the end face of the head element. However, fluid-tight connections are desirable as fluids, such as water, can cause rust and other corrosion, as described by Kim [Col. 1:61-64]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a fluid-tight connection between the cover plate and the end face of the head element to prevent potential corrosion.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly et al. in view of Kim as applied to claim 1 above, and further in view of Siebolds et al. (USPN 6640704).
Regarding Claim(s) 5, Byerly et al. teaches the limitations described above, yet fails to teach the first balancing weight section is of ring segment-shaped design. Siebolds et al. (USPN 6640704) teaches a balancing weight (3) having a ring segment-shaped design (as seen in Figures 1 and 2). Further, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to make the first balancing weight section is of ring segment-shaped design as engineering expedient in order for the balancing weight to match a groove on annular shape. The claim language uses a series of "or" statements; therefore, only one of the set forth limitation need be taught by the prior art.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly et al. in view of Kim as applied to claim 1 above, and further in view of Kobayashi et al. (USPN 5462156).
Regarding Claim(s) 10, Byerly et al. teaches the limitations described above, yet fails to teach a drive unit. Kobayashi et al. teaches a roller body (8) and a drive unit (motor 10, gear 11 and clutch 12) designed and arranged to transmit torque to the roller body. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a drive unit to transmit torque to the roller body since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly et al. in view of Kim as applied to claim 1 above, and further in view of Cameron et al. (USPN 5111713).
Regarding Claim(s) 17, Byerly et al. teaches the limitations described above, and teaches balancing of the roller [Para. 41, "fixing the balancing weights 54 in the channel 52, as required"], yet fails to teach dynamic balancing. Cameron et al. is directed to means for balancing rotatable units and teaches placing balancing weights (balls 17) in a groove (channel 16) and dynamically balancing the rotating unit [Col. 2:55-57; Col. 3:11-16], which is a more simple and quicker means of balancing rotating units [Col. 1:56-62]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to dynamically balance the conveyor roller to quickly set the balancing weights.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653